Eschweiler, J.
(dissenting). As recognized inferentially at least in the majority opinion, contribution may be denied when to grant it would be inequitable, and therefore, and because I think the facts disclose a situation where it is inequitable to allow Henry A. Schmitz the relief given him as against Martin and Tannhauser, I must dissent.
Quite clearly Martin and Tannhauser would not have signed the guaranty unless the responsible one of the other two, Henry A. Schmitz, also signed; Henry A. Schmitz in turn refused to be a party on the obligation unless Martin and Tannhauser would do likewise; and when Henry A. Schmitz so informs his son, George J. Schmitz, he intrusts the'son with the duty of obtaining the signatures of Martin and Tannhauser. In the performance of that service or duty George J. Schmitz makes to them an important and material representation, viz. that certain bank stock of Henry A. Schmitz is to be put up as collateral and that it was sufficient to relieve all other parties from possible eventual liability. The representation being made, and, evidently, naturally and reasonably relied upon, I think it is beside the mark to say that George J. Schmitz did not represent Henry A. Schmitz in so doing, and because of that then to say that Henry A. Schmitz may now have the direct and substantial benefit resulting therefrom, and still as to him any such representation may be blotted out of the record, although it clearly would have barred George J. Schmitz had he sought to so enforce contribution, seems to me inequitable. Having appointed his son his agent to procure the signatures of the others, I do not think Henry A. Schmitz should be bound by what that- agent did in so procuring them.
Neither do I think that Martin and Tannhauser, in view of the family and business relationship between the father and son, were negligent in failing to view with suspicion or to follow with search such representation.